                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                            CIVIL ACTION NO. 3:19-CV-00484-GCM
    KAMI MCCOY,

                     Plaintiff,

      v.                                                                    ORDER

    ANDREW M. SAUL,

                     Defendant.


           THIS MATTER comes before the Court on Plaintiff’s Motion for Summary Judgment

(ECF Doc. 12) and Defendant’s Motion for Summary Judgment (ECF Doc. 14), as well as the

parties’ briefs and exhibits.

           These motions are ripe for review, and the Court finds that Defendant’s decision to deny

Plaintiff Social Security benefits is supported by substantial evidence. Accordingly, the Court will

deny Plaintiff’s Motion for Summary Judgment; grant Defendant’s Motion for Summary

Judgment; and affirm the Commissioner’s decision.

           I.       PROCEDURAL HISTORY

           The Court adopts the procedural history as stated in the parties’ briefs. Plaintiff filed the

present action on September 26, 2019. She argues that the Administrative Law Judge (“ALJ”) did

not support her residual functional capacity1 (“RFC”) assessment with substantial evidence and




1
 The Social Security Regulations define “Residual Functional Capacity” as “what [a claimant] can still do despite his
limitations.” 20 C.F.R. § 404.1545(a). The Commissioner is required to “first assess the nature and extent of [the
claimant’s] physical limitations and then determine [the claimant’s] Residual Functional Capacity for work activity
on a regular and continuing basis.” 20 C.F.R. § 404.1545(b).




                Case 3:19-cv-00484-GCM Document 16 Filed 03/29/21 Page 1 of 7
that the ALJ failed to reconcile the opinion evidence with her RFC findings, thereby preventing

the ALJ’s decision from being supported by substantial evidence.

       II.     DISCUSSION

       The Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court's review of

a final decision of the Commissioner to: (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and (2) whether

the Commissioner applied the correct legal standards. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (per curiam). The District

Court does not review a final decision of the Commissioner de novo. Smith v. Schweiker, 795 F.2d

343, 345 (4th Cir. 1986); King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v.

Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

       As the Social Security Act provides, “[t]he findings of the [Commissioner] as to any fact,

if supported by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g). In Smith v. Heckler,

the Fourth Circuit noted that “[s]ubstantial evidence has been defined as being ‘more than a

scintilla and do[ing] more than creat[ing] a suspicion of the existence of a fact to be established.

It means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” 782 F.2d 1176, 1179 (4th Cir. 1986) (quoting Richardson, 402 U.S. at 401); see also

Seacrist v. Weinberger, 538 F.2d 1054, 1056–57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in the medical

evidence”).

       The Fourth Circuit has long emphasized that it is not for a reviewing court to weigh the

evidence again, nor to substitute its judgment for that of the Commissioner, assuming the

Commissioner’s final decision is supported by substantial evidence. Hays, 907 F.2d at 1456; see




         Case 3:19-cv-00484-GCM Document 16 Filed 03/29/21 Page 2 of 7
also Smith v. Schweiker, 795 F.2d at 345; Blalock, 483 F.2d at 775. Indeed, this is true even if the

reviewing court disagrees with the outcome, so long as there is “substantial evidence” in the record

to support the final decision below. Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

         The question before the ALJ was whether Plaintiff became disabled at any time.2 The

Court has carefully reviewed the record, the authorities, and the parties’ arguments.

         Plaintiff first argues that the ALJ failed to properly perform a function-by-function analysis

for her RFC assessment. There is no per se rule requiring remand if the function-by-function

analysis is not explicit. Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015). However, it may be

appropriate to remand “where an ALJ fails to assess a claimant’s capacity to perform relevant

functions, despite contradictory evidence in the record, or where other inadequacies in the ALJ’s

analysis frustrate meaningful review.” Id. (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir.

2013)). The ALJ should discuss the evidence and build an accurate and logical bridge from the

evidence to her conclusion. Monroe v. Colvin, 826 F.3d 176, 189–91 (4th Cir. 2016). But the ALJ

is not required to discuss every piece of evidence in formulating her RFC. Reid v. Comm’r of Soc.

Sec., 769 F.3d 861, 865–66 (4th Cir. 2014).

          In making her RFC assessment, the ALJ limited Plaintiff to light exertional work, to

frequent but not constant or continuous exposure to workplace hazards such as moving machinery

or unprotected heights, and to no more than occasional climbing of ropes, ladders, or scaffolds.

ECF Doc. 10-3 at 23. The ALJ found that Plaintiff could frequently climb stairs and ramps. Id.

The ALJ further limited Plaintiff to simple, routine work and noted she could understand, follow,

and remember instructions, and she could sustain simple work for at least two-hour intervals in an


2
 Under the Social Security Act, 42 U.S.C. § 301, et seq., the term “disability” is defined as an “inability to engage in
any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12
months . . . .” Pass v. Chater, 65 F. 3d 1200, 1203 (4th Cir. 1995).



           Case 3:19-cv-00484-GCM Document 16 Filed 03/29/21 Page 3 of 7
eight-hour workday of concentration, persistence, or pace, at a nonproduction rate. Id. Plaintiff

was further limited to occasional interaction with the general public, coworkers, and supervisors,

and she was limited to few workplace changes. Id. The ALJ explained her reasoning for each

aspect of the RFC assessment, which was consistent with the evidence in the record. Id. As

already noted, the ALJ is not required to discuss every piece of evidence, so the mere fact that the

ALJ did not reference every piece of evidence does not give cause for remand.

        Plaintiff maintains that the ALJ failed to adequately discuss the medical evidence she

relied upon in making her RFC assessment. However, the ALJ explained Plaintiff’s physical and

mental impairments and explained her reasoning behind the various weights given to medical

opinions. See id. at 23–24. “An ALJ’s determination as to the weight to be assigned to a medical

opinion generally will not be disturbed absent some indication that the ALJ has dredged up

‘specious inconsistencies,’ or has failed to give a sufficient reason for the weight afforded a

particular opinion.” Dunn v. Colvin, 607 F. App’x 264, 267 (4th Cir. 2015) (internal citations

omitted) (quoting Scivally v. Sullivan, 966 F.2d 1070, 1077 (7th Cir. 1992)). The ALJ gave

substantial weight to the medical opinion of consultative examiner Dr. Epps and gave partial

weight to three State Agency (“SA”) medical consultants. ECF Doc. 10-3 at 23. For each of these

opinions, the ALJ provided an explanation of her reasoning and the inconsistencies in the SA

opinions. Id. The ALJ gave partial weight to the SA psychological consultant Dr. Leaf and

explained that the record indicated Plaintiff had fewer limitations in some mental areas. Id. The

ALJ gave little weight to the opinion of SA psychological consultant Dr. Salandy because the ALJ

found that her opinion of Plaintiff having no severe mental impairments was wholly inconsistent

with the objective and subjective evidence. Id. at 24.




         Case 3:19-cv-00484-GCM Document 16 Filed 03/29/21 Page 4 of 7
       As to Plaintiff’s contention that the ALJ did not adequately explain why Dr. Britt’s opinion

merited little weight, the Court disagrees. The ALJ provided ample analysis on her decision to

give little weight to the opinion of psychological consultative examiner Dr. Morris Britt. The ALJ

explained that Dr. Britt’s conclusion regarding Plaintiff having very poor concentrative abilities

ran contrary to Dr. Britt’s own observations that Plaintiff was able to participate in her examination

and that she improved as the examination continued. Id. In combination with this finding, the

ALJ also noted that Dr. Britt’s opinion as to Plaintiff’s concentrative abilities was inconsistent

with the other objective medical evidence contained in the record, which the ALJ had already

explained in some detail. Id. The ALJ provided adequate explanations regarding the weight she

gave to various medical opinions.

       Plaintiff also argues the ALJ did not sufficiently explain her finding that Plaintiff’s

subjective statements were inconsistent with the objective medical evidence. An ALJ’s credibility

determination is entitled to great deference. Shively v. Heckler, 739 F.2d 987, 989–90 (4th Cir.

1984). The ALJ did not primarily rely on Plaintiff’s marijuana use to support her negative

conclusions regarding the consistency of Plaintiff’s statements with the evidence, as Plaintiff

suggests. See ECF Doc. 10-3 at 22–23. Rather, the ALJ also noted that Plaintiff maintained

sufficient relationships with others including members of church, attended group therapy sessions

without issues, and took trips to New York. Id. at 23. Following these observations, the ALJ

found that Plaintiff’s statements about intensity, persistence, and limiting effects of her symptoms

were inconsistent with the objective medical evidence contained in the record. Id.

       Moreover, noncompliance with prescribed medication regimens can indicate lack of

credibility where there is no good reason for failing to follow the treatment regimen. Dunn, 607

F. App’x at 275; see also Gross v. Heckler, 785 F.2d 1163, 1166 (4th Cir. 1984) (“If a symptom




         Case 3:19-cv-00484-GCM Document 16 Filed 03/29/21 Page 5 of 7
can be reasonably controlled by medication or treatment, it is not disabling.”). Here, the ALJ noted

that Plaintiff had begun seeking therapy, but not regularly. ECF Doc. 10-3 at 22. The ALJ also

noted that Plaintiff was purchasing marijuana, while claiming she did not have money to purchase

her medications. Id. at 23. This reasoning, too, supports the ALJ’s credibility findings. In sum,

the ALJ discussed her assessment of Plaintiff’s ability to perform relevant functions, discussed

Plaintiff’s contradictory testimony, and concluded that Plaintiff’s statements were inconsistent

with the objective evidence. The ALJ’s credibility determination is entitled to deference, and her

finding that Plaintiff’s statements were inconsistent with the objective evidence provides adequate

reasoning to conclude her decision is supported by substantial evidence.

       Lastly, the Court has already noted that substantial evidence supports the ALJ’s finding

that Dr. Britt’s opinion merited little weight. The fact that the ALJ did not explicitly discuss Dr.

Britt’s opinion that Plaintiff would be limited to work in a sheltered work environment does not

frustrate meaningful review. The ALJ provided adequate reasoning to support her finding that Dr.

Britt’s opinion was inconsistent with his own examination and with the other objective evidence

on the record. The ALJ did not fail to reconcile the opinion evidence with her RFC findings, and

substantial evidence supports her decision.

       III.       ORDER

       IT IS THEREFORE ORDERED:

   1. Plaintiff’s Motion for Summary Judgment (ECF Doc. 12) is DENIED; Defendant’s

       Motion for Summary Judgment (ECF Doc. 14) is GRANTED; and the Commissioner’s

       decision is AFFIRMED;

   2. The Clerk is directed to send copies of this Memorandum and Order to counsel for the

       parties.




         Case 3:19-cv-00484-GCM Document 16 Filed 03/29/21 Page 6 of 7
SO ORDERED.


                       Signed: March 29, 2021




 Case 3:19-cv-00484-GCM Document 16 Filed 03/29/21 Page 7 of 7
